DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on 2, 4 November 2021.
The application has been amended as follows: 

IN THE DRAWINGS:

Figure 1 will be designated by a legend such as --Prior Art-- in a replacement drawing sheet that will/must be submitted by applicant, because only that which is old is illustrated. See MPEP § 608.02(g).

IN THE CLAIMS:

Claims 1, 5, 6, 9, 10, 11, 15, 16, and 19 have been amended as follows:


monitoring an SOC of a battery of the vehicle; 
determining, by a controller, a change rate in SOC reduction based on the monitored SOC; and 
performing, by the controller, SOC anti-reduction control by controlling an engine based on the determined change rate in the SOC reduction, when preventing the SOC of the battery of the vehicle from being lowered to be equal to or less than a first predetermined value, 
wherein the change rate in the SOC reduction is a value obtained by dividing SOC variation for a predetermined section by a predetermined time, 
wherein the performing the SOC anti-reduction control based on the determined change rate in the SOC reduction includes performing engine torque increase control based on a first determined change rate in the SOC reduction and performing engine revolutions-per-minute (RPM) increase control based on a second determined change rate in the SOC reduction, 
wherein the performing the engine RPM increase control includes determining when the second determined change rate in the SOC reduction is equal to or greater than a preset and
wherein the performing the engine RPM increase control is based on a battery SOC that is based on a predetermined look-up table, upon determining that the second determined change rate in the SOC reduction is equal to or greater than the preset 



5. (Currently amended) The method of claim 1, wherein the performing the engine torque increase control includes determining when the first determined change rate in the SOC reduction is equal to or greater than the preset 

6. (Currently amended) The method of claim 5, further including: 
performing the engine torque increase control based on a predetermined look-up table upon determining that the first determined change rate in the SOC reduction is equal to or greater than the preset 

9. (Currently amended) The method of claim 1, wherein the SOC that [[for]] performing the engine RPM increase control is based on is lower than an [[the]] SOC for performing the engine torque increase control.  

10. (Currently amended) A non-transitory computer readable recording medium having recorded thereon a program for executing an [[the]] SOC control method of improving fuel efficiency of a vehicle, the method comprising: 
monitoring an SOC of a battery of the vehicle; 
determining, by a controller, a change rate in SOC reduction based on the monitored SOC; and 
performing, by the controller, SOC anti-reduction control by controlling an engine based on the determined change rate in the SOC reduction, when preventing the SOC of the battery of the vehicle from being lowered to be equal to or less than a first predetermined value, 
wherein the change rate in the SOC reduction is a value obtained by dividing SOC variation for a predetermined section by a predetermined time, 
wherein the performing the SOC anti-reduction control based on the determined change rate in the SOC reduction includes performing engine torque increase control based on a first determined change rate in the SOC reduction and performing engine revolutions-per-minute (RPM) increase control based on a second determined change rate in the SOC reduction, 
wherein the performing the engine RPM increase control includes determining when the second determined change rate in the SOC reduction is equal to or greater than a preset value after the engine torque increase control, and
wherein the performing the engine RPM increase control is based on a battery SOC that is based on a predetermined look-up table, upon determining that the second determined change rate in the SOC reduction is equal to or greater than the preset value.

11. (Currently amended) A state of charge (SOC) control apparatus of improving fuel efficiency of a vehicle, the apparatus comprising: 
a controller configured to monitor SOC from a battery of the vehicle and to control an engine of the vehicle, 
wherein the controller is configured to determine a change rate in SOC reduction based on a monitored SOC and is configured to perform SOC anti-reduction control by controlling an engine based on the determined change rate in the SOC reduction, when preventing the SOC of the battery of the vehicle from being lowered to be equal to or less than a first predetermined value, 
wherein the change rate in the SOC reduction is a value obtained by dividing SOC variation for a predetermined section by a predetermined time, 
wherein the controller is configured to perform the SOC anti-reduction control including engine torque increase control based on a first determined change rate in the SOC reduction and 
wherein the controller is configured to determine when the second preset and perform the engine RPM increase control after the engine torque increase control,
wherein the controller is configured to perform the engine RPM increase control based on a battery SOC that is based on a predetermined look-up table, upon determining that the second determined change rate in the SOC reduction is equal to or greater than the preset 



15. (Currently amended) The apparatus of claim 11, 
wherein the controller is configured to determine when the first determined change rate in the SOC reduction is equal to or greater than the preset 

16. (Currently amended) The apparatus of claim 15, 
wherein the controller is configured to perform the engine torque increase control based on a predetermined look-up table, upon determining that the first determined change rate in the SOC reduction is equal to or greater than the preset 

19. (Currently amended) The apparatus of claim 11, wherein the SOC that [[for]] performing the engine RPM increase control is based on is lower than an [[the]] SOC for performing the engine torque increase control.


Allowable Subject Matter
Claims 1, 5, 6, 9, 10, 11, 15, 16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the control method, non-transitory computer readable recording medium, or control apparatus as recited in claims1, 10, and 11, wherein (in combination with the other recited steps, elements, and limitations) for example, the performing the engine RPM increase control includes determining when the second determined change rate in the SOC reduction is equal to or greater than a preset value after the engine torque increase control, and wherein the performing the engine RPM increase control is based on a battery SOC that is based on a predetermined look-up table, upon determining that the second determined change rate in the SOC reduction is equal to or greater than the preset value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
Applicant must, within the THREE MONTH shortened statutory period set for payment of the Issue Fee, make the drawing changes as detailed in the above Examiner’s Amendment. Failure to timely comply will result in ABANDONMENT of this application.  THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
In this respect, the examiner notes that the drawings submitted on 14 October 2021 are not acceptable, because they did not contain a suitable designated legend (e.g., “Prior Art”) for FIG. 1.  The drawing sheets were also not each labeled as “Replacement Sheet” in the top margin/page header, as required by 37 CFR 1.84(c) and 37 CFR 1.121(d) (e.g., though only a single replacement sheet for FIG. 1 was/is needed).

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Response to Arguments
Applicant’s arguments, see pages 9 to 13 of the Remarks, filed 14 October 2021, with respect to the drawing and specification objections, and the rejections under 35 U.S.C. 112(a), (b), and (d), 101, and 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the objections and rejections have been have been withdrawn. 
In this respect, the examiner understands that the “first predetermined value” as now recited e.g., in claim 1 may be understood to be shown (for example only) by the “starburst” at the abscissa (as a value) in FIG. 3 of applicant’s drawings.  Regarding the SOC anti-reduction control as argued by applicant, this is performed by controlling the engine in the manner claimed, with it being understood by the examiner that (according to the specification) the HSG 40 “functions as a generator after the engine 10 is turned on” (published paragraph [0034]) and that “battery charging may be performed during the generation of electricity” (published paragraph [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667